Name: 2010/370/: Commission Decision of 1Ã July 2010 on the allocation to Spain of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document C(2010) 4330)
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  fisheries;  Europe
 Date Published: 2010-07-02

 2.7.2010 EN Official Journal of the European Union L 168/22 COMMISSION DECISION of 1 July 2010 on the allocation to Spain of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document C(2010) 4330) (Only the Spanish text is authentic) (2010/370/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of stocks, applicable in Community waters and for Community vessels, in waters where catch limitations are required (1), and in particular point 9 of Annex IIB thereto, Whereas: (1) Point 7 of Annex IIB to Regulation (EC) No 43/2009 specifies the maximum number of days on which Union vessels of an overall length equal to or greater than 10 meters carrying on board trawls, Danish seines and similar gears of mesh size equal to or lager than 32 mm and gill-nets of mesh size equal to or lager than 60 mm and bottom long-lines may be present within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz from 1 February 2009 to 31 January 2010. (2) Point 9 of Annex IIB enables the Commission to allocate an additional number of days at sea on which a vessel may be present within the geographical area when carrying on board such fishing gears, on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004. (3) On 11 November 2009, Spain submitted data demonstrating that twelve fishing vessels have ceased activities since 1 January 2004. In view of the data submitted and having regard to the method of calculation laid down in point 9.1 of Annex IIB, nine additional days at sea for vessels carrying on board the fishing gears specified in point 3 of the same Annex should be allocated to Spain for the period from 1 February 2009 to 31 January 2010. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION Article 1 The maximum number of days on which a fishing vessel flying the flag of Spain and carrying on board fishing gear, mentioned in point 3 of Annex IIB to Regulation (EC) No 43/2009 and not subject to any of the special conditions listed in point 7.2 of that Annex may be present in ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz, as laid down in Table I of that Annex, shall be amended to 184 days per year. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 1 July 2010. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 22, 26.1.2009, p. 1.